As the beams did not conform to the specifications in a material respect, the defendant was justified in refusing to accept them; and as the plaintiffs, upon notice from the defendant that the beams were too short, admitted the defendant was not bound to accept them and requested him to hold them, it is too clear for argument that they remained the property of the plaintiffs, and as such they were subject to attachment. It follows that the verdict limiting the plaintiffs' damages to five dollars, the value of the plate which the defendant used with the plaintiffs' consent, is amply supported by the facts.
Exception overruled.
All concurred.